Citation Nr: 9917233	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1963 
to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which, in part, denied service 
connection for residuals of a back injury.  A notice of 
disagreement was received in January 1995, a statement of the 
case was issued in April 1995, and a substantive appeal (VA 
Form 9) was received in June 1995.  The veteran was scheduled 
to testify at a personal hearing at the Board in Washington, 
DC in June 1999, but he failed to report.


FINDINGS OF FACT

There is no competent evidence of a nexus between the 
veteran's cervical spine disorder and any injury or disease 
suffered during his military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a back injury is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

To begin with, the Board acknowledges that the claims file 
includes competent evidence of current disability.  
Specifically, private medical records dated in 1994 show 
diagnoses of disorders of the cervical spine.  Further, VA 
examination in September 1994 resulted in a pertinent 
diagnosis of cervical neuralgia.  Accordingly, the Caluza 
requirement of a medical diagnosis of current disability has 
been satisfied.  Further, the veteran himself is competent to 
report the injury during service, and his statements 
regarding the 1964 injury while cleaning a cannon are 
accepted as true for purposes of determining whether his 
claim is well-grounded.  King v. Brown, 5 Vet.App. 19, 21 
(1993).

However, even acknowledging the medical diagnoses of current 
disability and accepting the veteran's assertions regarding 
an inservice injury, the claim must still be viewed as not 
well-grounded in view of the fact that the record does not 
include any medical evidence linking a current cervical spine 
disorder to service.  The veteran has argued that his service 
medical records should have documented his injury.  Efforts 
to obtain any additional records have not been successful.  
Nevertheless, the fact remains that the veteran's spine and 
his neck were clinically evaluated as normal at the time of 
his separation examination in February 1965.  Moreover, there 
is no medical evidence of any pertinent complaints or 
treatment until the 1990's, approximately 30 years after the 
veteran's discharge from service.  The Board notes here that 
the veteran reported receiving treatment from a private 
hospital from 1967 on, but no records documenting any such 
treatment have been submitted despite a request by the RO to 
the private medical facility in question.  Under the 
circumstances, the Board is unable to find any medical 
evidence of a continuity of symptomatology since the 
inservice injury which the veteran has reported.  It would 
thus appear that any such injury was acute in nature and 
resolved without leaving any residual disability.  In sum, 
there is no medical evidence of a nexus between the veteran's 
service (or any injury therein) and his currently diagnosed 
cervical spine problems.  

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claim well-grounded.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 


